El Juez Asociado Se. Heeeaetdez,
emitió la siguiente opinión del Tribunal.
El caso sometido á la decisión de esta Corte Suprema es un recurso de apelación interpuesto por José Ortiz Llauger, Rodolfo Lara, Natalio Yañez y Rafael Gutierrez (a) Quirico, contra sentencia del Tribunal de Distrito de Mayagüez en juicio por jurado condenando á cada uno de ellos á la pena de diez años de presidio con trabajos forzados que extin-guirán en el Departamental' de esta Isla, y al pago de las costas procesales por cuartas partes. Los apelantes, en unión de Virgilio López Agostini, fueron acusados en 26 de No-viembre del año próximo pasado por el Fiscal del Distrito de Mayagüez del delito de asesinato en primer grado, come-tido como sigue:
“Los expresados José Ortiz, Rafael A. Gutierrez (a) Quirico, Rodolfo Lara, Natalio Yañez y Virgilio López Agostini, en las primeras boras de la noche del día 7 de Noviembre del año de Nuestro Señor 1902, en el distrito antes mencionado, y en esa parte del distrito conocido y designado como término municipal de Mayagüez, por medio de la violencia y de las armas, á sabiendas, intencional y deliberadamente, con malicia y premeditación, mataron á un tal Juan Cardona Quiles, en ó cerca de la carretera que desde la ciudad de Mayagüez, Puerto Rico, conduce al pueblo de Añasco, y que los expresados José Ortiz, Rafael A. Gutierrez (a) Quirico, Rodolfo Lara, Natalio Yañez y Virgilio López Agostini en la forma y’manera antes citada, intencionalmente, y con deliberada y premeditada malicia, mataron y asesi-naron al expresado Juan Cardona Quiles, y fueron causa de tal muerte y asesinato, contrario á la forma, eficacia y propósito de la ley para tal caso hecha y prevista y contra la paz y dignidad del Pueblo de Puerto Rico.”
En el mismo día expresado se dió lectura de la acusación á los acusados, quienes se declararon “no culpables”, y á los dos días su letrado defensor, el abogado Don Pascasio Fa-jardo, alegó contra'ella la excepción perentoria comprendida en el número 1 del artículo 153 del Código de Enjuicia-miento Criminal, por no precisar con la debida claridad en *536la exposición los hechos constitutivos del delito, cuya excep-ción fué desestimada por el Tribunal de Mayagüez. Des-pués de haberse visto la causa por un Jurado que no pudo ponerse de acuerdo para dar su veredicto, el Letrado Don Herbert E. Smith, á nombre de Virgilio López Agostini, pidió con fecha í 2 de Enero último, que su defendido fuera juzgado con separación de los demás acusados, cuya petición fué denegada, por no haber aquél ejercitado su derecho en tiempo oportuno. En 15 de Abril el Letrado Don Juan R. Ramos, defensor de los acusados Ortiz y Lara, solicitó la traslación de la causa á otro Distrito, fundándose en que un juicio justo é imp'areial era imposible obtenerlo en el de Mayagüez, toda vez que allí se había celebrado ya el juicio por Jurados sin poderse llegar á un resultado final, y todas las personas conocían los hechos y las pruebas, y tendrían formados sus prejuicios, á cuya solicitud se dictó resolución de no haber lugar á proveer, por no estar jurado el escrito presentado; y habiéndose señalado el día 27 del citado Abril para la celebración del segundo juicio, el mismo Letrado Ramos, en la representación expresada, interesó se dejara sin efecto el señalamiento hecho, fijando otro día posterior al de 5 de Mayo siguiente, en atención á que para los días 27 y 29 de Abril y 5 de Mayo tenía señaladas vistas en apelaciones de causas criminales, dos de ellas graves, ante esta Corte Suprema, siéndole por tanto imposible concurrir á Mayagüez en el día 27 de Abril; habiendo recaido provi-dencia de no haber lugar á lo solicitado, y ordenando á los acusados Ortiz y Lara nombraran otro abogado que los representara y defendiera, apercibidos con serles nombrado de oficio. Constituido el Jurado, estando representados y defendidos José Ortiz Llauger por el Letrado Don Enrique Lloreda Casabó, Rodolfo Lara por el Letrado Don Victor Primo Martinez, Natalio Yañez por el abogado Don José Ramón Freyre, Rafael A. Gutiérrez por el Letrado Don Herbert E. Smith y Virgilio López Agostini por el Letrado Don Salvador Mestre Caparrós, se procedió á la celebración *538•del juicio, practicándose las pruebas propuestas por el Fiscal,, quien antes de que comenzaran las de la defensa solicitó' fuera excluido de la acusación Virgilio López Agostini, para hacerlo testigo del Pueblo de Puerto Rico, quedando ex-cluido y absuelto libremente por orden del Tribunal. Ter-minadas las pruebas, el Jurado pronunció veredicto encon-trando á los acusados culpables de homicidio voluntario, y en su consecuencia el Juez de derecho pronunció sentencia que copiada literalmente dice así:
“ Sentencia: En esta causa por delito de asesinato en primer grado, basada en una acusación jurada y presentada ante esta Honorable Corte por el Sr. Fiscal del Distrito, y vista en juicio por Jurado, resultaron probados los hechos siguientes: 1? — Que en la tarde del día 6 de Noviembre del pasado año 1902, llegaron á esta ciudad procedentes de San Sebastián, los individuos Juan Cardona Quiles y José Padró Quiles, con objeto de declarar ante el Sr. Fiscal de este Distrito en una causa qus se seguía contra el entonces cabo de la Policía Insular José Ortiz Llauger (uno de los acusados en esta causa), y destacado en aquella época en dicho pueblo de San Sebas-tián. 2? — Que al siguiente día, ó sea el 7 del propio mes de Noviembre, y cumpliendo con la citación hecha por el Sr. Fiscal, comparecieron ante este funcionario y prestaron sus .declaraciones los expresados Cardona Quiles y Padró Quiles. .3? — Que cuando salían del local de esta Corte, fueron registrados por el entonces cabo de la Policía Municipal de esta ciudad, Rodolfo Lara (otro de los acusados) quien pretextando haber hallado una navaja en la persona de Quiles Cardona le detuvo y condujo al Cuartelillo de Policía. 4? — Que la tarde de dicho día 7 de Noviembre y después de haber sido puesto en libertad Cardona Quiles, se dirijió en unión de Padró Quiles á una fonda de esta ciudad, donde comieron, y temerosos de que continuara la persecución de que eran objeto, por haber el Cardona Quiles declarado en contra del acusado José Ortiz, decidieron abandonar esa misma noche esta ciudad, con el propósito de ir á dormir esa noche á Añasco, en cuyo pueblo se creían al abrigo de todo nuevo atropello. 5?- — Que poniendo en práctica su determinación, se dirijieron hacia Añasco en sus caballos á la caida de la tarde y ya entrada la noche. 6? — Puestos de acuerdo todos los acusados resolvieron salir en persecución de los dos individuos citados y al efecto Virgilio López Agostini, Rafael Gutierrez (a) Quirico, y José Ortiz Llauger, ocuparon un coche de línea que conducía Federico Cintrón (a) Don Quico,, habiéndose dirijido dos veces hacia el puente de Balboa de esta ciudad, y ordenando luego al cochero que se dirigiera por la carretera de Añasco. Los otros dos acusados Natalio Yañez y Rodolfo Lara también *540ocuparon otro coche de línea, conducido por Américo Benitez, y después de pasar por algunas calles de esta ciudad, dieron orden al cochero de que les llevara hacia Añasco. 7? — Frente á la primera casilla de los peones cami-neros, situada al salir de esta ciudad, y en la carretera que conduce á Añasco, el coche que conducía Américo Benitez pasó junto al conducido por Federico Cintrón (a) Don Quico, dejándole detrás, y cerca de una alcantarilla de dicho camino, divisaron á los individuos Juan Cardona Quiles y José Padró Quiles, quienes tranquila y pacíficamente, se dirijían en sus caballos hacia Añasco. 8? — 'Que ambos coches pasaron de largo á dichos individuos, y ya junto al puente de la denominada quebrada de Oro, la cual cruza dicho camino de Añasco, los pasajeros que iban en el coche de Américo Benitez ordenaron á éste que diese la vuelta haciendo lo propio el otro cochero, por indicación de las personas que iban en su coche. 9? — Vueltos ya ambos coches en dirección hacia' esta ciudad, á poca distancia uno del otro, y á unos cincuenta metros mas ó menos de la referida quebrada de Oro, hallaron .á Ion jinetes citados y saltando los pasajeros de ambos coches les atacaron, trabándose entre ellos una lucha, en la cual el acusado Rafael Gutierrez (a) Quirico recibió tres heridas causadas con instrumento punzante, una de ellas en la muñeca, otra en la fosa iliaca y otra en la pantorrilla, en cuya lucha se disparó un tiro de revólver, cuyo proyectil atravesó el corazón á Juan Cardona Quiles, produciéndole la muerte instantánea; sin que se haya justi-ficado cual de los acusados fuera el autor del disparo. El Sr. Fiscal, haciendo uso de la facultad que le concede el artículo 239 del Enjuiciamiento Criminal, y prévia la aprobación del Sr. Presidente de dicho juicio, excluyó de la acusación, con objeto de utilizarlo como testigo de cargo, contra los demás acusados, al procesado Virgilio López Agostini, quedando éste por ese hecho, absuelto libremente, sin que pueda procesársele nuevamente por este mismo delito, de conformidad con lo que previene el artículo 241 del referido cuerpo legal. El Jurado después de deliberar, pronunció contra los otros cuatro acusados un veredicto encontrándoles culpables de homicidio volun-tario, y en su consecuencia el Hon. Sr. Juez Presidente de dicho juicio, teniendo en cuenta los artículos 203, inciso 1? y 204 del Código Penal, y las circunstancias agravantes que han concurrido en la comisión del delito, condena á los acusados José Ortiz Llauger, Rodolfo Lara, Natalio Yañez y Rafael Gutierrez (a) Quirico á la pena de diez años de presidio con trabajos forzados que extinguirán en el Departamental de esta Isla, y al pago de las costas procesales por cuartas partes. — 'Mayagüez 1? de Mayo de 1903.— J. A. Erwin.”
Contra esa sentencia los Letrados defensores de José Ortiz Llauger y Rodolfo Lara interpusieron recurso de apelación alegando como motivos los siguientes:
*5421? — Indefensión de los mismos, porque habiéndoseles nombrado abogados en el acto del juicio, no pudieron formular sus pliegos de prueba, en atención á carecer de tiempo para la citación de testigos. 2? — No haberse admitido la traslación de la causa á otro Tribunal, siendo imposible obtener en el de Majagüez un veredicto imparcial, por el conocimiento que se tenía del hecho. 3? — No haberse transferido la celebración del juicio atendida la imposibi-, lidad de asistir el abogado que habían designado dichos reos.
También los acusados Yañez ■ y Gutierrez interpusieron recurso de apelación, por medio de sus respectivos Letrados, sin que' hicieran alegación alguna en impugnación de la sentencia pronunciada. Los recursos de apelación fueron admitidos y elevadas en su consecuencia á esta Corte Su-prema las- correspondientes copias certificadas del acta del juicio, en cuya acta se consignan todos los hechos que se dejan expuestos, siendo de notar que no consta el detalle ó expresión del resultado de cada una de las pruebas practi-cadas, y que tampoco ha venido pliego alguno de excep-ciones. Habiéndose dado á los recursos- la tramitación correspondiente; el Letrado Don Juan R. Ramos ante esta Corte Suprema, en representación de todos los Apelantes, formalizó dichos recursos impugnando los hechos declarados probados por el Juez de derecho en su sentencia, y alegando como infracciones de la ley las siguientes:
1? — La del artículo 7 del Código de Enjuiciamiento Crimina], toda vez que el Fiscal había hecho declarar al cochero Federico Cintrón Benitez y á Virgilio López Agostini contra ellos mismos y los demás acusados, bajo la. amenaza de insistir en la acusación y bajo la promesa de excluirles de ella en el caso de que accedieran á su proposición; habiéndose infringido también el artículo 239 por haber sido excluido de la acusacióu López Agostini cuando ya los acusados habían entrado en el período de su defensa. 2? — El artículo 11 del mismo Código, toda vez que los acusados no tuvieron un juicio rápido ni fueron defendidos por los abogados que habían elegido, ni se les dió tiempo para presentar los testigos de descargo. 3?- — El artículo 171 en su apartado primero pues se negó á los reos la traslación de la causa á otro Tribunal, no obstante haberse solicitado en escrito autorizado por el Letrado que los representa y firmado por los mismos acusados, que prome-tieron jurar la petición ante el Tribunal, quien debió hacerlos comparecer desde luego para ese objeto. 4? — El artículo 203 del Código Penal, al calificarse de homicidio voluntario el delito procesal, pues se condena, prévia *544declaración de culpabilidad por el Jurado, á cinco hombres, quienes, según se declara probado en la sentencia, se concertaron para cometer el crimen, escogieron la noche y se fueron en persecución del interfecto, saliéndole al encuentro y trabando una lucha con él, de la que resultó su muerte, sin que se sepa cual de ellos fué el autor de la misma, por ignorarse quien hizo el disparo, cuyas circunstancias todas podrían dar lugar á la calificación del delito de asesinato en cualquiera de sus grados, si en la sentencia también no se declarara probado que Rafael Gutierrez quedó herido con instrumento punzante, lo que hubo de ocurrir antes de recibir Cardona Quiles el disparo que le produjo la muerte; de lo cual se desprende que hubo defensa, lo que originó un homicidio simple, que no pudo ser efectuado por todos los acusa-dos, siendo indudable que si el herido Gutierrez fué el matador obró en defensa propia, y si la muerte fué obra de cualquier otro de los acusados, es claro que existe una atenuante muy calificada de haber obrado en defensa de su compañero, caso de que no se estime que también obró en defensa propia, toda vez que fuera de combate Gutierrez, se viera también atacado por Cardona Quiles el que disparó el revólver contra éste.
El Fiscal impugnó el recurso y solicitó se declara sin lugar con las costas á los recurrentes. Examinados los motivos de apelación alegados, desde luego es improcedente la impugnación de los hechos que el Juez sentenciador estimó probados, pues el veredicto de culpabilidad pronun-ciado por el J urado es la base fundamental del fallo y no la declaratoria de hechos probados que haga el Juez de dere-cho, hasta el punto de que dicho Juez no tiene necesidad de consignar como fundamento de su fallo más que el veredicto del Jurado. Ese veredicto debe reputarse como el resultado de las pruebas practicadas en el juicio, y al Letrado de los acusados, toca en el caso de que impugne la apreciación de esas pruebas, presentar el correspondiente pliego de excep-ciones en los términos que la ley previene, para justificar que el veredicto es contrario á tales pruebas. Desconociendo como desconoce esta Corte Suprema el detalle de las pruebas practicadas en el juicio, pues no se ha presentado pliego alguno de excepciones, no puede apreciar si entre ellas y la sentencia pronunciada, como consecuencia del veredicto del Jurado, existe contradicción. Tampoco se han infringido los artículos 7 y 239 del Código de Enjuiciamiento Criminal, pues en el testimonio del acta del juicio que se tiene á la vista no consta que Federico Cintrón Benitez y Virgilio López Agostini hayan sido obligados á declarar en contra *546suya; y respecto de López Agostini aparece que para que declarara como testigo del Poder público, fué excluido del juicio á petición del Fiscal, no extemporáneamente como se afirma, sino en tiempo oportuno, ó sea antes de que los acusados hubieran empezado su defensa.
Ni pueden quejarse los recurrentes de que no hayan tenido un juicio rápido y público y de que se les hubiefa coartado el derecho de defensa, con infracción del artículo 11 del Código de Enjuiciamiento Criminal, pues habiéndose cometido el delito en 7 de Noviembre del año próximo pasado, en 26 del mismo mes fué presentada la acusación, y si el juicio por Jurados tuvo lugar en 27 de Abril último, fué porque ya anteriormente habían sido juzgados por Jura-dos que no pudieron ponerse de acuerdo en el veredicto que habían de pronunciar, sin que haya en autos la más ligera indicación de que se les coartaran los medios de defensa, pues aunque el abogado defensor de Ortiz Llauger y Rodolfo Lara solicitó la suspensión del juicio por tener que asistir en esta Capital á la vista de otras causas, el Tribunal deses-timó tal pretensión, y estando provistos de Letrados Ortiz y Lara tuvo lugar el juicio bajo la dirección y defensa de los mismos, á los que no consta se les negara prueba alguna que propusieran, por cuya razón ni ellos ni los demás acusados pueden alegar indefensión. Con razón fué negada á los acusados Ortiz y Lara la traslación de la causa á otro Tribunal, pues aparte de que el escrito en que se hacía tal ■solicitud no había sido jurado en la forma correspondiente, los motivos en que se fundaba tal petición no eran suficien-temente poderosos para que se acordara la medida solicitada. Así lo apreció el Tribunal y si hubieran de admitirse los motivos alegados para la traslación pedida, todas las causas en que se celebra nuevo juicio por Jurado debían trasladarse á Distrito distinto de aquél en que se celebró el primer juicio. En cuanto á la infracción del artículo 203 del Código Penal, en el concepto en que se explica tal infrac-ción, por deber estimarse como circunstancia atenuante ó eximente de responsabilidad criminal la de haber obrado Gutierrez en defensa propia y los demás en defensa de Gutierrez, si no propia, el acta del juicio, atendidos los términos *548en que aparece redactada, no ofrece fundamento alguno que justifique las alegaciones hechas, y tampoco ha sido presen-tado para comprobarlas el pliego de excepciones que la ley tiene establecido al efécto.
En vista dé las razones expuestas, son de desestimarse todos los motivos del recurso; y como examinados detenida-mente los autos, no se encuentra infracción alguna de ley, es de confirmarse y hacerse culplir la sentencia que dictó la Corte de Mayagíiez en 1? de Mayo último.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados Sulzbacher y MacLeary.
El Juez Asociado Sr. Figüeras no formó Tribunal en la vista de este caso.’